ACCEPTED
                                                                                               03-13-00599-CV
                                                                                                       7407234
                                                                                    THIRD COURT OF APPEALS
	                                                                                              AUSTIN, TEXAS
                                                                                        10/16/2015 11:56:36 AM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK




                                                                               FILED IN
                                                                        3rd COURT OF APPEALS
                                                                            AUSTIN, TEXAS
                                                                       10/16/2015 11:56:36 AM
                                      October 16, 2015                    JEFFREY D. KYLE
                                                                                Clerk

Jeffrey D. Kyle, Clerk
Third Court of Appeals
Third District Court of Texas
P. O. Box 112547
Austin, Texas 78711-2547

       Re:       Case No. 03-13-00599-CV; Horse Hollow Generation Tie, LLC v. Whitworth-
                 Kinsey #2, Ltd., et al.

Dear Sir:

        Please be advised that I will be presenting oral submission on November 4, 2015 on
behalf of Appellant Horse Hollow Generation Tie, LLC in the above case.

                                          Very truly yours,



                                          Jeffrey M. Tillotson, P.C.

JMT/sdw

cc:    Mr. Matthew F. Wymer (Via E-Service)
       Beirne, Maynard & Parsons, LLP
       112 E. Pecan, Suite 2750
       San Antonio, Texas 78205

       Mr. Laird Palmer (Via E-Service)
       P. O. Box 860
       Mason, Texas 76856


       4835-5472-4393, v. 1